In this action plaintiff sought a declaratory judgment determining its right as tenant to make a proposed addition or alteration to the demised premises. Defendant counterclaimed for an injunction restraining the plaintiff from demolishing and destroying any portion or portions of the demised premises. On appeal by plaintiff from a judgment dismissing the complaint on the merits and granting judgment to defendant on its counterclaim, judgment modified on the law by inserting at the end of the injunctive part thereof the following: “ except as provided in paragraphs 5, 6, 14 and 15 of the aforesaid lease,” and as so modified unanimously affirmed, with costs to respondent. Denials of plaintiff’s proposed findings 10, 11, 12, 22, 23, 33 and 35 are reversed, and they are found with the addition of the words “ with the consent of the landlord ” at the end of findings 10, 11 and 12. Finding 17 of the decision is reversed and refused. No opinion. Present —• Hagarty, Davis, Adel, Taylor and Close, JJ.